 



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (“Agreement”) sets forth the
complete terms under which the employment of J. Matthew Bond (“Executive”) with
Pharmaceutical Research Associates, Inc. (“PRA”) is ending.
     1. Recitals.
          a. Executive formerly served as an employee at PRA.
          b. Executive and PRA desire to conclude Executive’s employment with
PRA on mutually satisfactory terms and in accordance with the terms of
Executive’s February 3, 2006 Employment and Non-Competition Agreement (hereby
incorporated by reference).
          c. Each reference in this Agreement to PRA includes Pharmaceutical
Research Associates, Inc. and any of its present or former divisions,
affiliates, subsidiaries, parents, attorneys, trustees under any employee
benefit plan, officers, directors, members, employees, agents, attorneys,
representatives, predecessors, successors, and assigns.
     2. Conclusion of Employment.
     Executive has resigned his office as Chief Financial Officer of PRA and
from all other officer and directorship positions with PRA and any affiliate of
PRA effective June 4, 2007. Executive agrees to execute any and all formal
documents as may be necessary to effectuate such resignations. Executive and PRA
agree that Executive’s employment with PRA will terminate effective July 5, 2007
and that for the period from June 5, 2007 until July 5, 2007 Executive will
assist in the transition to a new chief financial officer and will continue to
receive his current base salary. On July 5, 2007, Executive will be paid any and
all accrued but unpaid base salary (including accrued but unpaid PTO) due to
Executive as of July 5, 2007. Executive specifically waives and renounces any
claim for employment with PRA after July 5, 2007.
     3. Severance Payment.
     PRA agrees to provide Executive with the gross sum of $264,000 less all
applicable payroll taxes, deductions, and withholdings (hereinafter “Severance
Payment”), said amount representing severance payments due under the February 3,
2006 Employment and Non-Competition Agreement equal to twelve (12) months base
salary.

 



--------------------------------------------------------------------------------



 



     The February 3, 2006 Employment and Non-Competition Agreement provides that
the Severance Payment shall be made over a 12-month period following the date of
termination. However, in order to comply with the provisions of Section 409A of
the Internal Revenue Code, the first severance payment pursuant to the terms
hereof will be made on the PRA’s first payroll date following the date that is
six months after the date of termination. The amount of this first payment will
be $132,000, which represents 6/12 of the total Severance Payment. Thereafter,
the remaining portion of the Severance Payment equal to $132,000 shall be
payable in bi-monthly installments for the remaining six months of the severance
period at the same time Executive would otherwise receive such base salary if
Executive were still employed by PRA during such period.
     4. Bonus Payment.
     PRA agrees to provide Executive with $67,500 less all applicable payroll
taxes, deductions, and withholdings (hereinafter “Bonus Payment”), such amount
representing a payment of one-half of Executive’s 2007 target bonus. The Bonus
Payment will be paid in a lump sum at the first regularly scheduled pay period
following the date this Agreement becomes irrevocable and effective pursuant to
Paragraph 9 of this Agreement and Executive’s return of all PRA property
(including but not limited to office keys, tools, and corporate credit card,
together with any and all work-related documents and data, whether on paper or
in electronic form but not including laptop computer and telecommunications
equipment). It is expected that the Bonus Payment will be processed in PRA’s
July 15, 2007 normal payroll cycle.
     5. Benefits.
     Should Executive choose to elect continued health benefits under PRA’s
employee health benefit plan pursuant to COBRA, PRA will reimburse Executive for
his premium costs up to twelve (12) months. PRA will reimburse Executive within
fourteen (14) days of receiving written notice and proof of payment from
Executive.

2



--------------------------------------------------------------------------------



 



     6. Options/MSPP Shares.
     Executive’s outstanding options (the “Options”) to purchase shares of
common stock (the “Shares”) of PRA International, a Delaware corporation, (the
“Parent”) that are vested on July 5, 2007 will be governed by the terms of the
applicable option agreement between Executive and the Parent (the “Option
Agreement”) and the applicable option plan through which the Options were
granted. Executive’s Options that are unvested as of July 5, 2007 will be
forfeited as of that date. Executive shall also be entitled to receive 461
Shares of Parent based on Executive’s contributions to the PRA International
Management Stock Purchase Plan (“MSPP”) and in accordance with the terms of the
MSPP.
     7. Limitation of Rights.
     Executive understands and agrees that PRA shall make no other payments and
shall have no other obligations to Executive except as described herein.
     8. General Release.
          a. By signing this Agreement, Executive agrees, for himself, his
heirs, beneficiaries, devises, executors, administrators, attorneys, personal
representatives, and assigns, and does hereby forever release and discharge PRA
(except for PRA’s obligations pursuant to this Agreement) from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, damages,
costs, charges, complaints, obligations, promises, agreements, controversies,
suits, expenses, compensation, responsibility and liability of every kind and
character whatever (including attorneys’ fees and costs), whether in law or
equity, known or unknown, asserted or unasserted, that he has or may have
arising up to and including the date of execution of this Agreement, including
without limitation, claims or causes of action related in any way to Executive’s
employment (or the termination thereof) with PRA and including any claims of
wrongful discharge, breach of express or implied contract, breach of employment
contract, fraud,

3



--------------------------------------------------------------------------------



 



misrepresentation, defamation, liability in tort, claims of any kind that may be
brought in any court or administrative agency, any claims under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Employee Retirement Income Security
Act, or any other federal, state or local law relating to employment, employee
benefits or the termination of employment, or any other claim arising out of or
relating to Executive’s employment with PRA. Executive understands and agrees
that by signing this Agreement, Executive is forever barred from making any such
claims for monetary relief against PRA and that should Executive institute any
proceeding against PRA with respect to any of the claims released herein,
Executive agrees that this Agreement shall be deemed full and complete accord,
satisfaction and settlement of any such claim and shall constitute sufficient
basis for its immediate dismissal.
          b. This Agreement is not and shall not be deemed an admission by PRA
of a violation of any statute or law or wrongdoing of any kind, nor is it an
admission or finding that any claim Executive might raise against PRA, including
any claim in connection with Executive’s employment with PRA or the conclusion
of that employment, is or would be in any way valid or meritorious. Executive
and PRA specifically acknowledge that this Agreement is being made solely for
the purpose of concluding Executive’s employment with PRA amicably.
     9. Special Release Notification of Age Discrimination Claims.
     The General Release, in paragraph 8, includes a release of all claims under
the Age Discrimination in Employment Act (“ADEA”) and, therefore, pursuant to
the requirements of the ADEA, Executive acknowledges that he has been advised
that this release includes, but is not limited to, all claims under the ADEA
arising up to and including the date of execution of this release; to consult
with an attorney and/or other advisor of his choosing concerning his rights and
obligations under this release; to fully consider this release before executing
it and that he has been offered ample time and opportunity, in excess of
21 days, to do so; and that this release shall become effective and enforceable
7 days following execution of this Agreement by Executive, during which 7 day
period Executive may revoke his acceptance of this Agreement by delivering
written notice to Bucky Walsh, Executive Vice President, PRA International, 4105
Lewis & Clark Drive, Charlottesville, Virginia 22911. This Agreement shall not
become effective or enforceable until the 7 day revocation period has expired.

4



--------------------------------------------------------------------------------



 



     10. Non-Competition and Non-Solicitation.
     Executive agrees that Section 10 (Non-Competition and Non-Solicitation) of
Executive’s February 3, 2006 Employment and Non-Competition Agreement (hereby
incorporated by reference) shall remain in effect as stated therein.
     11. Construction of Agreement.
          a. Executive and PRA agree that this Agreement contains all the
promises and covenants made by them with respect to its subject matter, and
except as specifically provided in this Agreement, supersedes any and all prior
agreements or understandings between Executive and PRA with respect to the
subject matter hereof, whether written or oral, including the February 3, 2006
Employment and Non-Competition Agreement.
          b. This Agreement shall be governed by and interpreted in accordance
with the laws of the state of Virginia.
          c. If any provision of this Agreement is held invalid, such invalidity
shall not invalidate the entire Agreement, and the remainder of the Agreement
shall not be affected.
          d. This Agreement shall not be deemed valid, binding or executed until
Executive and PRA have signed.
          e. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT AND
KNOWS AND UNDERSTANDS ITS CONTENTS, AND VOLUNTARILY SIGNS IT OF HIS OWN FREE
WILL. EXECUTIVE IS SATISFIED WITH THE TERMS OF THIS AGREEMENT AND AGREES THAT
THE TERMS ARE BINDING UPON EXECUTIVE.

5



--------------------------------------------------------------------------------



 



          f. This Agreement may be executed in counterparts, each of which shall
be deemed an original and both of which shall together constitute one and the
same instrument.
          IN WITNESS THEREOF, and intending to be legally bound, the parties
have executed the foregoing on the dates shown below.
WITNESS the following signature:

Executive:

                 
/s/ J. Matthew Bond 
      Date:   July 5, 2007     
 
J. Matthew Bond
               

Pharmaceutical Research Associates, Inc.

                     
 
                   
By:
  /s/ Terrance J. Bieker        Date:   July 5, 2007     
 
                   
 
  Terrance J. Bieker
Chief Executive Officer                

6